Cite as 2013 Ark. App. 712

                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-12-828


                                                    Opinion Delivered   December 4, 2013

                                                    APPEAL FROM THE UNION COUNTY
JOSIE PAYNE                                         CIRCUIT COURT
                                APPELLANT           [No. JV2011-188]

V.                                                  HONORABLE EDWIN KEATON,
                                                    JUDGE
ARKANSAS DEPARTMENT OF HUMAN
SERVICES and MINOR CHILD                            AFFIRMED; MOTION TO
                       APPELLEES                    WITHDRAW GRANTED



                                LARRY D. VAUGHT, Judge

       This is the second appeal arising from the order of the Union County Circuit Court

terminating appellant Josie Payne’s parental rights to her daughter, A.S. (born 5/28/2000), after

the non-accidental death of Payne’s other daughter, C.S.1 In Payne v. Arkansas Department of

Human Services, 2013 Ark. 284, our supreme court remanded the case and ordered that a

supplemental record be filed to include Payne’s testimony and anything else that was relevant

to the termination hearing and the final order of the circuit court.2 Payne’s attorney has complied


       1
        The court also terminated Payne’s parental rights to two other children—twin
boys—who were born after the death of C.S. and after A.S. had been removed from Payne’s
custody. Although the matters were tried together at the same hearing, the twins’ case was a
separate case from A.S.’s with a separate case number, and Payne had separate counsel
representing her in that case. No notice of appeal was filed from the order terminating Payne’s
parental rights to the twins and, thus, Payne’s rights to those children are not at issue in this
appeal. Payne also has an older child, A.S.1, who is not the subject of the termination
proceedings and is in the custody of his grandmother.
       2
        Our supreme court has provided a detailed account of the facts associated with this case
in Payne v. Arkansas Department of Human Services, 2013 Ark. 284.
                                  Cite as 2013 Ark. App. 712

with the mandate and has once again filed a no-merit brief and a motion to withdraw as counsel.

On appeal, counsel contends that there are no meritorious issues that could arguably support

an appeal.

       In compliance with Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131,

194 S.W.3d 739 (2004), and Rule 6-9(i) (2013) of the Rules of the Arkansas Supreme Court and

Court of Appeals, Payne’s counsel has examined the entire supplemented record for adverse

rulings. Counsel has listed the adverse rulings in this case—the trial court’s decision to terminate

Payne’s parental rights and thirteen adverse evidentiary rulings—and has adequately discussed

why there is no arguable merit to an appeal on any of the identified adverse rulings. Payne was

provided a copy of her counsel’s brief and motion, and she exercised her right to file pro se

points on appeal. Neither the Arkansas Department of Human Services nor the attorney ad litem

filed a responsive brief.

       After carefully examining the pro se points filed by Payne, the supplemented record, and

the no-merit brief, we hold that Payne’s counsel has complied with the requirements for

no-merit, parental-termination appeals and that the appeal is wholly without merit. Accordingly,

by memorandum opinion, we affirm the termination of Payne’s parental rights to C.S. In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e) (2013).

We also grant counsel’s motion to withdraw from representation of Payne.

       Affirmed; motion to withdraw granted.

       WHITEAKER and BROWN, JJ., agree.

       Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

       No response.

                                                 2